Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06/03/2022 is acknowledged.

This application is in condition for allowance except for the presence of       claims 13-18 directed to an invention non-elected without traverse.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 13-18 been cancelled.

Drawings
The Drawings of 04/03/2020 have been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Terrien et al. US 2012/0118011 teaches a method of hydrogen recovery using selective membranes and a CO2 separation unit (Abstract).  The reference teaches natural gas reforming, a PSA unit for separation and a hydrogen selective membrane for hydrogen separation (Para [0062]).  The reference also shows a heat exchanges for cooling the stream from the reformer (Para [0065]).  However, there is no teaching, motivation or suggestion for separating the unreacted components and byproducts from the cooled stream and heating them in a second side of the heat exchanger that is used to cool the stream from the reformer that is depleted of hydrogen nor would it have been obvious to do so. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/Examiner, Art Unit 1736                                               


/STEVEN J BOS/Primary Examiner, Art Unit 1736